Exhibit 10.1
Second Amended and Restated Stock Ownership Agreement


This SECOND AMENDED AND RESTATED STOCK OWNERSHIP AGREEMENT (the “Agreement”),
effective as of June 11, 2010 (the “Effective Date”), is by and between Arbinet
Corporation, a Delaware corporation (“Arbinet”), and the Singer Children’s
Management Trust (the “Trust”), Gary Singer (“GS”) and Karen Singer (“KS” and
together with the Trust and GS, the “Singer Entities”).


WHEREAS, Arbinet and the Singer Entities entered into a Stock Ownership
Agreement dated as of May 30, 2008, as amended and restated on December 19, 2008
(the “Original Stock Ownership Agreement”), regarding the Singer Entities’
ability to purchase additional shares of the outstanding voting stock of Arbinet
without being subject to limitations on their ability to enter into business
combinations (as such term is hereinafter defined) with Arbinet;


WHEREAS, on June 10, 2010, the Singer Entities were the beneficial owners of
5,104,447 shares of common stock, par value $0.001 per share, of Arbinet (the
“Common Stock”), which is below the 5,141,608 share limit provided in the
Original Stock Ownership Agreement;


WHEREAS, on May 17, 2010, the Board of Directors of Arbinet approved a reverse
stock split of Arbinet’s Common Stock at a split ratio of 1-for-4 (the “Reverse
Stock Split”) and on the Effective Date, Arbinet filed a Certificate of
Amendment with the Secretary of State of the State of Delaware to effect the
Reverse Stock Split; and


WHEREAS, Arbinet and the Singer Entities desire to amend and restate the
Original Stock Ownership Agreement with this Second Amended and Restated Stock
Ownership Agreement in order to account for the Reverse Stock Split in the
manner set forth herein and intend that, upon execution of this Agreement, the
provisions of the Original Stock Ownership Agreement shall be terminated and
superseded in their entirety by this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:


Section 1.            Representations.
 
(a)           Binding Agreement; Authority.
 
Arbinet hereby represents and warrants that this Agreement has been duly
authorized, executed and delivered by Arbinet, and is a valid and binding
obligation of Arbinet, enforceable against Arbinet in accordance with its
terms.  Each of the Singer Entities hereby represents and warrants that this
Agreement has been duly authorized, executed and delivered by such Singer
Entity, and is a valid and binding obligation of such Singer Entity, enforceable
against such Singer Entity in accordance with its terms.


 
 

--------------------------------------------------------------------------------

 

(b)           Share Ownership of Common Stock.
 
The Trust hereby represents and warrants that, as of the close of business on
the business day prior to the Effective Date, it is the owner (as such term is
hereinafter defined) of 5,104,447 shares of Common Stock, and that neither it
nor its Affiliates or Associates (as such terms are hereinafter defined) own, or
have any rights, options or agreements to acquire or vote, any other shares of
Common Stock.  GS hereby represents and warrants that, as of the Effective Date,
he does not own any shares of Common Stock, and that neither he nor his
Affiliates or Associates (other than the Trust) own, or have any rights, options
or agreements to acquire or vote, any other shares of Common Stock.  KS hereby
represents and warrants that, as of the Effective Date, she does not own any
shares of Common Stock, and that neither she nor her Affiliates or Associates
(other than the Trust) own, or have any rights, options or agreements to acquire
or vote, any other shares of Common Stock.  Each of the Singer Entities,
together with his, her or its Affiliates or Associates, is not an interested
stockholder (as such term is hereinafter defined).


(c)           Capitalization.
 
Arbinet hereby represents and warrants that, as of the close of business on the
business day prior to the Effective Date, there were 21,925,294 shares of Common
Stock issued and outstanding.


(d)           Defined Terms.
 
For purposes of this Agreement, the terms “Affiliate,” “Associate,” “business
combination,” “control,” “interested stockholder,” “person,” “stock,” “voting
stock,” “owner,” “own,” and “owned” shall have the respective meanings set forth
in Section 203 of the General Corporation Law of the State of Delaware (the
“DGCL”) in effect as of the Effective Date.


Section 2.           Approval of Acquisitions of Common Stock.  Subject to the
due execution and delivery of this Agreement by the Singer Entities, the
disinterested members of the Board of Directors of Arbinet have approved, for
purposes of Section 203 of the DGCL, the purchase by the Trust of up to
1,285,402 shares of the outstanding voting stock of Arbinet (as adjusted for any
stock splits, stock dividends, combinations, subdivisions, recapitalizations or
the like occurring after the Effective Date) (the “Share Limit”) through open
market purchases, privately negotiated transactions or otherwise (the
“Transaction”).
 
Section 3.            Stock Ownership.
 
(a)           As a condition to the approval by the Board of the Transaction,
if, at any time during the three (3) year period from December 19, 2008, the
Singer Entities, together with their Affiliates and Associates, become the owner
of shares of voting stock exceeding the Share Limit, the parties hereby agree
that neither the Singer Entities nor any of their respective Affiliates or
Associates will be able to engage in any business combination with Arbinet for a
period of three (3) years following the date on which the Singer Entities
exceeded the Share Limit.  Without limiting the foregoing, each of the Singer
Entities hereby represents that any such business combination would be null and
void.
 
(b)           The restrictions contained in Section 3(a) of this Agreement shall
not apply if the Singer Entities, together with their Affiliates and Associates,
inadvertently exceeds the Share Limit (the “Inadvertent Transaction”) and (i) as
soon as practicable, but in any event within ten (10) business days of the
Inadvertent Transaction, the Singer Entities, together with their Affiliates and
Associates, divest themselves of ownership of a sufficient number of shares so
that the Singer Entities, together with their Affiliates and Associates, cease
to own more than the Share Limit, and (ii) the Singer Entities, together with
their Affiliates and Associates, would not, at any time within the three (3)
year period immediately prior to a business combination between Arbinet and the
Singer Entities, have been the owner of more than the Share Limit but for the
Inadvertent Transaction.

 
2

--------------------------------------------------------------------------------

 

(c)           The restrictions contained in Section 3(a) of this Agreement shall
not apply if the Singer Entities would be entitled to rely on the exemptions
from prohibitions on business combinations set forth in Section 203(b)(6) of the
DGCL.
 
(d)           The restrictions contained in Section 3(a) of this Agreement shall
not apply if the Singer Entities, together with their Affiliates and Associates,
become the owner of shares of the outstanding voting stock of Arbinet in excess
of the Share Limit as a result of action taken solely by Arbinet; provided, that
the restrictions contained in Section 3(a) of this Agreement shall apply if the
Singer Entities, together with their Affiliates and Associates, thereafter
acquire additional shares of voting stock of Arbinet, except as a result of
further corporate action not caused, directly or indirectly, by the Singer
Entities or their respective Affiliates and Associates.
 
(e)           Each of the Singer Entities agrees to cause its respective
Affiliates and Associates to comply with the terms of this Agreement, including
the restrictions on ownership set forth in this Section 3.
 
Section 4.            Remedies.  Each party hereto hereby acknowledges and
agrees that irreparable harm would occur in the event any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached.  It is accordingly agreed that the parties shall be
entitled to specific relief hereunder, including, without limitation, an
injunction or injunctions to prevent and enjoin breaches of the provisions of
this Agreement and to enforce specifically the terms and provisions hereof in
any state or federal court in the State of Delaware, in addition to any other
remedy to which they may be entitled at law or in equity.  Any requirements for
the securing or posting of any bond with such remedy are hereby waived.
 
Section 5.            Entire Agreement.  This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof,
including without limitation the Original Stock Ownership Agreement, which
understandings or agreements (if any) are of no further force or effect, and may
be amended only by an agreement in writing executed by the parties hereto.
 
Section 6.            Notices.  All notices, consents, requests, instructions,
approvals and other communications provided for herein and all legal process in
regard hereto shall be validly given, made or served, if in writing and sent by
U.S. registered mail, return receipt requested:
 
if to Arbinet:
Arbinet Corporation
 
460 Herndon Parkway, Suite 150
 
Herndon, VA 20170
 
Attention: General Counsel
   
with a copy to:
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
 
One Financial Center
 
Boston, Massachusetts 02111
 
Attention: Michael L. Fantozzi, Esq.

 
 
3

--------------------------------------------------------------------------------

 


if to the Singer Entities:
Singer Children’s Management Trust
 
Gary Singer
 
Karen Singer
 
220 Vaccaro Drive
 
Cresskill, New Jersey 07626
   
with a copy to:
Andrews Kurth LLP
 
450 Lexington Avenue
 
New York, New York 10017
 
Attention: Paul Silverstein, Esq.



Section 7.            Law Governing.  This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware,
without regard to any conflict of laws provisions thereof.  The parties, on
behalf of itself and its Affiliates and Associates, hereby irrevocably and
unconditionally consent to the exclusive jurisdiction of the courts in the State
of Delaware and/or the courts of the United States of America located in the
State of Delaware for any action, suit or proceeding arising out of or relating
to this Agreement or the transactions contemplated hereby, and agree not to
commence any action, suit or proceeding related thereto except in such
courts.  The parties, on behalf of itself and its Affiliates and Associates,
hereby irrevocably and unconditionally waive any objection to the laying of
venue of any action, suit or proceeding arising out of this Agreement or the
transactions contemplated hereby, in the courts in the State of Delaware and/or
the courts of the United States of America located in the State of Delaware, and
hereby further irrevocably and unconditionally waive and agree not to plead or
claim in any such court that any such action, suit or proceeding in any such
court has been brought in any inconvenient forum.
 
Section 8.            Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
Section 9.           No Presumption Against Draftsman.  Each of the undersigned
parties hereby acknowledges the undersigned parties fully negotiated the terms
of this Agreement, that each such party had an equal opportunity to influence
the drafting of the language contained in this Agreement and that there shall be
no presumption against any such party on the ground that such party was
responsible for preparing this Agreement or any part hereof.  The headings
contained in this Agreement are for convenience purposes only and shall not
affect in any way the meaning or interpretation of this Agreement.
 
Section 10.         Enforceability.  If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.  It is hereby
stipulated and declared to be the intention of the parties that the parties
would have executed the remaining terms, provisions, covenants and restrictions
without including any of such which may be hereafter declared invalid, void or
unenforceable.  In addition, the parties agree to use their best efforts to
agree upon and substitute a valid and enforceable term, provision, covenant or
restriction for any such term, provision, covenant or restriction that is held
invalid, void or unenforceable by a court of competent jurisdiction.  Each of
the Singer Entities acknowledges that this Agreement shall be binding upon each
of their respective heirs, successors and assigns, and agrees to take all action
necessary to cause this Agreement to be binding on such persons.
 

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Second Amended
and Restated Stock Ownership Agreement, or caused the same to be executed by its
duly authorized representative as of the date first above written.


ARBINET CORPORATION
 
By: /s/ Shawn F. O’Donnell
Name:  Shawn F. O’Donnell
Title:  President and CEO
 
SINGER CHILDREN’S MANAGEMENT TRUST
 
By:  /s/ Karen Singer
Name: Karen Singer, its Trustee
 
/s/ Gary Singer
Gary Singer, individually and as consultant to the
Singer Children’s Management Trust
 
/s/ Karen Singer
Karen Singer, individually

 
 
5

--------------------------------------------------------------------------------

 